COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Clements
Argued at Richmond, Virginia


MICHAEL ANTOINE POINTER
                                         MEMORANDUM OPINION * BY
v.   Record No. 1197-00-2                 JUDGE LARRY G. ELDER
                                            SEPTEMBER 18, 2001
COMMONWEALTH OF VIRGINIA


      FROM THE CIRCUIT COURT OF THE CITY OF COLONIAL HEIGHTS
                   Herbert C. Gill, Jr., Judge

          Todd M. Ritter (Daniels & Morgan, on brief),
          for appellant.

          H. Elizabeth Shaffer, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Michael Antoine Pointer (appellant) appeals from his bench

trial conviction for grand larceny.   On appeal, he contends that

because the shirts he shoplifted were on sale and no evidence

established whether the tagged prices reflected that sale, the

evidence was insufficient to prove the shirts were valued at

$200 or more.   We hold the evidence, viewed in the light most

favorable to the Commonwealth, established the value of the

shirts exceeded $200, and we affirm appellant's conviction.

     In reviewing the sufficiency of the evidence on appeal, we

examine the record in the light most favorable to the


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Commonwealth, granting to its evidence all reasonable inferences

fairly deducible therefrom.     See Martin v. Commonwealth, 4 Va.

App. 438, 443, 358 S.E.2d 415, 418 (1987).      The judgment of a

trial court will be disturbed only if plainly wrong or without

evidence to support it.     See id.

        "Grand larceny consists of the theft, not from the person

of another, of goods and chattels valued at $200.00 or more."

Robinson v. Commonwealth, 258 Va. 3, 5, 516 S.E.2d 475, 476

(1999); see Code § 18.2-95(ii).       "The value of the goods

specified in the statute is an essential element of the crime,

and the Commonwealth must prove that element beyond a reasonable

doubt."     Walls v. Commonwealth, 248 Va. 480, 481, 450 S.E.2d
363, 364 (1994).    "The value of the stolen property is measured

as of the time of the theft . . . ."       Parker v. Commonwealth,

254 Va. 118, 121, 489 S.E.2d 482, 483 (1997).      "[T]estimony

concerning the amount[] shown on [a price tag regularly affixed

to an item of personalty offered for sale] . . . suffice[s] to

make out a prima facie case of an item's value."       Robinson, 258
Va. at 10, 516 S.E.2d at 479.    An accused may present rebuttal

evidence on the issue of value, such as by offering evidence

that a store conducting a sale "computes the reduced price at

the cash register rather than marking the change on the price

tag."     Id.; see also id. at 11, 516 S.E.2d at 479 (Keenan, J.,

dissenting) (noting that majority opinion "leaves to a defendant



                                 - 2 -
the burden of proving whether a further reduced price would have

been computed at the cash register").

     Here, the evidence, viewed in the light most favorable to

the Commonwealth, established that the value of the shirts on

the day appellant stole them was $225.75.   John A. Peterson, a

Colonial Heights police officer and security guard for Dillard's

Department Store, testified that the shirts appellant took bore

price tags totaling that amount, thereby "mak[ing] out a prima

facie case" of value sufficient to support appellant's grand

larceny conviction.   Id. at 10, 516 S.E.2d at 479.

     Appellant elicited testimony on cross-examination of

Officer Peterson that at least some of the shirts likely were on

sale, as demonstrated by a red-and-white sign which was located

above the table from which appellant took some of the shirts and

which was visible in the surveillance videotape offered into

evidence.   However, no evidence established the amount of the

discount or proved that the price tag on each shirt did not

reflect the appropriate discount, if any.   Dillard's Sales

Associate Veronica Banks testified that scanning the price tag

on a particular garment would cause "the price" and

"[e]verything that's on the ticket [to] come[] up on the

register" and that if the item were on sale, the computer

usually would register the sales price automatically.   However,

neither Banks nor any other witness testified regarding whether

the sales price would also be marked on the garment's price tag

                               - 3 -
or would simply be computed at the cash register.   Thus,

appellant failed to present evidence to rebut the Commonwealth's

prima facie evidence of value, which, per Robinson, 258 Va. at

10, 516 S.E.2d at 479, was sufficient to establish the value of

the items beyond a reasonable doubt.

     For these reasons, we affirm appellant's conviction.

                                                            Affirmed.




                              - 4 -